         Case 2:20-cv-00316-JTM Document 15 Filed 04/30/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

JAMES JERROD SPIKES, JR.,                              *            CIVIL ACTION
    PETITIONER                                         *
                                                       *            NO. 20-cv-0316
VERSUS                                                 *
                                                       *            SECTION “H” (5)
HEATH MARTIN, WARDEN                                   *
    RESPONDENT                                         *


   RESPONSE TO MOTION FOR PRODUCTION OF DOCUMENTS (REC. DOC. 8)

       MAY IT PLEASE THE COURT:

       This is a habeas corpus proceeding instituted ]by James Jerrod Spikes, Jr., an individual

in custody pursuant to the judgment of a state court (28 U.S.C. § 2254). Spikes has filed a

Motion for Production of Documents Video and Audio Tapes (Rec. Doc. 8). Respondent Warden

Heath Martin now responds pursuant to this Court’s order (Rec. Doc. 9).

       Spikes seeks the production of “the original surveillance video” (Rec. Doc. 8, ¶¶ 1-4) and

the audio recording of the trial proceedings maintained by the court reporter (Rec. Doc. 8, ¶ 6).

       The respondent submits that this motion is in effect a motion for discovery, and that the

petitioner cannot show “good cause” for such discovery within the meaning of the Federal Rules

Governing Section 2254 Petitions.




                                              1 of 6
             Case 2:20-cv-00316-JTM Document 15 Filed 04/30/20 Page 2 of 6



                                      LAW AND ARGUMENT

        1.       The petitioner’s motion is in effect a motion for discovery.

        2.       The standard for obtaining discovery in a § 2254 habeas proceeding is “good

cause.” Rule 6 of the Federal Rules Governing Section 2254 Petitions. “A habeas petitioner, unlike

the usual civil litigant in federal court, is not entitled to discovery as a matter of ordinary course.”

Bracy v. Gramley, 520 U.S. 899, 904 (1997). Instead, discovery is permitted only when there is

“reason to believe that the petitioner may, if the facts are fully developed, be able to demonstrate

that he is ... entitled to relief.” Gramley, 520 U.S. at 908-909.

        3.       As explained in the Response to Petition for Habeas Corpus at pp. 10-13, the

petitioner’s claims are unexhausted and procedurally defaulted. Accordingly, the petitioner cannot

show “reason to believe that the petitioner may, if the facts are fully developed, be able to

demonstrate that he is entitled to relief.” For that reason alone, the Court should deny the

petitioner’s motion.

        4.       In addition, an order directing the production of “the original surveillance video”

would be pointless because that video no longer exists. This is demonstrated by the trial transcript,

particularly the testimony of Jim Miller, the warden of the Washinton Parish Jail.

        Warden Miller explained that, at the time of the offense, the jail’s video system “was kind

of outdated, you really couldn’t burn a disc straight from the DVR that the cameras went to.” SCR1

at 206, lines 22-24. As a result, he aimed his cell phone camera at the television set as the video

footage was being played, and then transferred the file recorded by his cell phone to a disc. SCR 1

at 205-206. When asked why the video footage “cut off where we see it cut off at,” he testified:

“That’s where I cut it off.” SCR1 at 206-207. When asked, “is this video still in the system

somewhere,” his answer was “No, sir.” SCR1 at 207.




                                                 2 of 6
Case 2:20-cv-00316-JTM Document 15 Filed 04/30/20 Page 3 of 6



      b.       During cross-examination, defense counsel reiterated this point:

 Q:        This video camera that was on in 2015, in August, the 19th, 2015?
 A:        Yes, sir.
 Q:        Is it running all the time?
 A:        Yes, sir.
 Q:        So, that we are not seeing the act, finding of the cell phone by your
           choice?
 A:        Not by my choice, to prove possession of contraband in a
           Correctional facility, I have to show he is in possession of the cell
           phone.
 Q:        Okay. That film did or does exist though, does it not, of the actual
           finding of that cell phone by Deputy or Corporal Larocca, correct?
 A:        The report states he found it. The video don’t.
 Q:        This video doesn’t, clearly?
 A:        Correct.
 Q:        What I am saying is, was there a video of him finding it?
 A:        No, sir. I cut it off.
 Q:        You cut your cell phone off?
 A:        Correct.
 Q:        Okay, but there was a video of him, this camera is running 24/7,
           right?
 A:        I understand what you’re saying. Yes, sir. Yes, sir.
 Q:        So, there was a video of --
 A:        There would have to be. Yes, sir.
 Q:        -- of Corporal Larocca finding the cell phone?
 A:        Yes, sir.
 Q:        Does it exist today?
 A:        No, sir.
 Q:        So, it is gone?
 A:        Yes, sir.
 Q:        And it is gone because you chose not to film it with your cell phone
           and download it to your computer?
 A:        No. Actually, I didn’t choose not to, that’s just where I stopped it. It
           wasn’t choice, I thought it was over. That’s where I stopped it.
 Q:        And it didn’t seem important to you to film or to copy the part of the


                                         3 of 6
             Case 2:20-cv-00316-JTM Document 15 Filed 04/30/20 Page 4 of 6



                       film where Corporal Larocca finds the cell phone?
              A:       I am not going to say it wasn’t important, that’s where I stopped it.
                       That’s all I can say. That’s where I stopped it at.

SCR1 at 208-210 (emphasis supplied).

        During closing arguments, the prosecutor stated: “I wish Warden Miller wouldn’t have cut

off the recording...” SCR1 at 237, lines 24-25.

        The respondent submits that there is no good cause to order the production of something

that does not exist.

        5.         The petitioner alleges that “Deputy Larocca admitted at trial that the phone was for

Demarquez Harris but [that] has been deleted from the transcript” by the court reporter. Upon this

basis, the petitioner asks the Court to order the production of the court reporter’s backup audio of

the proceedings. A review of the transcript, however, shows that this is not the case. Deputy

Larocca acknowledged having a conversation with defense counsel prior to the trial, and answered

questions about that conversation as follows:

              Q:       We turned the lights out in that little [attorney-client meeting] room
                       [in the jail], we looked at the video?
              A:       Yes.
              Q:       I said that’s you?
              A:       Yes.
              Q:       That’s James?
              A:       Yes.
              Q:       I said who is that other fellow?
              A:       Demarquez Harris.
              Q:       You told me, did you not, that Demarquez Harris could have just as
                       easily had that cell phone?
              A:       But as you looked at it you can tell that he just pushes the blanket
                       over.

SCR1 at 219-220 (emphasis supplied).




                                                   4 of 6
          Case 2:20-cv-00316-JTM Document 15 Filed 04/30/20 Page 5 of 6



        In other words, the transcript shows that (1) defense counsel asked Deputy Larocca if he

said that Demarquez Harris could have just as easily possessed the cell phone, (2) Deputy Larocca

was given an opportunity to deny having made that statement, and (3) Deputy Larocca did not

deny having made that statement. The only rational inference from this testimony is that Deputy

Larocca did tell defense counsel, in a conversation prior to trial, that Demarquez Harris could have

just as easily had that cell phone. That is, the transcript reflects that Deputy Larocca said what the

petitioner says he said.

        Because the transcript reflects that Deputy Larocca said what the petitioner alleges that he

said, there is no good cause to order the production of the court reporter’s backup audio tapes.

                                   CONCLUSION AND PRAYER

        The petitioner’s Motion for Production of Documents should be denied because: (1) the

petitioner’s claims are procedurally defaulted and that default exists independently of the requested

documents, and (2) the requested video does not exist, and (3) the premise for requesting the audio

is contradicted by the trial transcript.

                                                              Respectfully Submitted,

                                                              /s/ Matthew Caplan
                                                              Matthew Caplan, #31650
                                                              Assistant District Attorney
                                                              701 N. Columbia Street
                                                              Covington, Louisiana 70433
                                                              Tel: (985) 809-8398
                                                              Email: mcaplan@22da.com




                                               5 of 6
         Case 2:20-cv-00316-JTM Document 15 Filed 04/30/20 Page 6 of 6



                                    CERTIFICATE OF SERVICE

       I hereby certify that I have served the foregoing pleading by sending it via USPS first-

class mail, addressed as follows:

               James Jerrod Spikes, Jr., DOC # 461129
               Tangipahoa Parish Jail
               P.O. Box 250
               Amite, LA 70422
               Petitioner, pro se


This the 30th day of April, 2020, at Covington, Louisiana.

                                                             /s/ Matthew Caplan
                                                             Matthew Caplan, #31650
                                                             Assistant District Attorney




                                             6 of 6
